UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAROLYN ROLLINS,
                           Plaintiff,
                    -against-                                         19-CV-3621 (CM)

MD BALLAGON; HON SHARPE; HON                                        ORDER TO AMEND
BANON; CITIBANK; NYPD,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action against state court judges, a doctor,

Citibank, and the New York City Police Department (NYPD), claiming that her rights were

violated. By order dated April 25, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the reasons set forth in this order, the Court

grants Plaintiff leave to amend her complaint against Department of Homeless Services (DHS)

Officers Becket, Barton, and Glover. The Court also dismisses from this action all of the named

defendants.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                          BACKGROUND

         The following facts are taken from the complaint: a New York State Family Court judge

“gave” custody of Plaintiff’s child to the father “on the facts of hearsay.” (Compl. at 5.)

Defendant Ballagon 1 “fabricated a long mental health history on [Plaintiff] which he started with

NYPD by taking [her] back an[d] fourth [sic] to serveral [sic] hospitals un[ ]needed! Stating

[she] had a mental illness.” (Id.) Defendant Ballagon violated Plaintiff’s “constitutional right

with his false assumptions of [her] being mentally ill.” (Id.)

         Plaintiff attempted “to petition this in 111 Centre [Street] [but] Hon. Sharpe said [she]

could not for reasons unknown.” (Id. at 6.)

         Plaintiff “was beaten . . . an[d] almost murdered by DHS police Sgt. Beckett, Barton,

Glover, etc. several different times.” (Id.) These officers brought Plaintiff “to the hospital

without probable cause,” in 2016 and in 2018. (Id.)

         Plaintiff seeks money damages.

         Plaintiff previously sued Citibank, Donald Trump, George Bush, and other unrelated

parties, and the Court dismissed the action as frivolous. See Rollins v. SSI, No. 18-CV-2029

(CM) (S.D.N.Y. May 2, 2018). In another action against Citibank, see Rollins v. Citibank, No.

17-CV-4541 (CM) (S.D.N.Y. Aug. 24, 2017), the Court dismissed the action for failure to state a

claim.




         1
         Plaintiff spells this defendant’s name in several different ways, and identifies him as
both a doctor and a mental health lawyer.


                                                  2
       Plaintiff also previously sued Defendant Bagallon, as well as other state court judges, in

which the Court dismissed the action for failure to state a claim. See Rollins v. Mental Health &

Hospital, No. 16-CV-2855 (CM) (S.D.N.Y. July 8, 2016). After Plaintiff submitted several

postjudgment filings in the 16-CV-2855 matter, the Court directed her to show cause why she

should not be barred from filing any further documents in that action. Id. (ECF No. 13). The

Court issued an injunction on January 13, 2017. Id. (ECF No. 16). 2

                                           DISCUSSION

A.     Judicial Immunity

       Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of




       2
        Plaintiff filed a fourth action, originally in the Civil Court of the City of New York,
which was removed to this Court by the Social Security Administration and dismissed after the
defendants filed a motion to dismiss. See Rollins v. Adult Protective Services, No. 15-CV-6662
(PKC) (S.D.N.Y. Jan. 5, 2017).


                                                  3
jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’s claims against Defendant Sharpe concern his conduct as a judicial officer, and

therefore, all claims against him are barred under the doctrine of judicial immunity. As for

Defendant Banon, although Plaintiff does not assert any facts regarding his involvement in any

of Plaintiff’s claims, as Plaintiff appears to sue this judge for judicial conduct, all claims brought

against him are barred as well. The Court therefore dismisses these defendants as absolutely

immune from any liability. See 28 U.S.C. § 1915(e)(2)(B)(iii).

B.     Citibank

       Plaintiff does not assert any facts against this defendant. In Plaintiff’s previous lawsuit

against Citibank, see Rollins, No. 17-CV-4541 (CM), she claimed that Citibank and JP Morgan

Chase Bank “corroborated bank robbery online via my telephone an[d] numerous corps.

violating the ECF illegally forge of documents with forge[d] instruments without consent[ ]

fr[au]d.” Id. (ECF No. 2 at 5.)

       The Court declines to grant Plaintiff the opportunity to amend the complaint to assert

facts against this defendant, as leave to amend would be futile. See Hill v. Curcione, 657 F.3d

116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

(1) the Court dismissed Plaintiff’s prior lawsuit against this defendant as frivolous, and

(2) Plaintiff fails to state any facts regarding Citibank’s involvement in any claim in which the

Court could have subject matter jurisdiction, and (3) the defects in Plaintiff’s complaint cannot

be cured with an amendment, the Court declines to grant Plaintiff leave to amend her complaint

as to Citibank. Thus, the Court dismisses any claims against this defendant for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).


                                                  4
C.     MD Bagallon

       Plaintiff names an individual who either was her lawyer or a doctor who testified at a

state court proceeding regarding Plaintiff’s mental health. Either way, all claims against this

defendant are dismissed.

       A claim for relief under § 1983 must allege facts showing that each defendant acted under

the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private

parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d

399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S.

288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002)

(“[T]he United States Constitution regulates only the Government, not private parties.”).

       Absent special circumstances suggesting concerted action between an attorney and a state

representative, see Nicholas v. Goord, 430 F.3d 652, 656 n.7 (2d Cir. 2005) (citing Adickes v.

S.H. Kress & Co., 398 U.S. 144, 152 (1970)), the representation of a defendant by private

counsel in state criminal proceedings does not constitute the degree of state involvement or

interference necessary to establish a claim under § 1983, regardless of whether that attorney is

privately retained, court-appointed, or employed as a public defender. See Bourdon v. Loughren,

386 F.3d 88, 90 (2d Cir. 2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25 (1981)); see

also Schnabel v. Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid organization

ordinarily is not a state actor for purposes of § 1983).

       As Defendant Ballagon is a private party who does not work for any state or other

government body, Plaintiff has not stated a claim against this defendant under § 1983, and the

Court dismisses him from the action. See 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                  5
D.     NYPD

       Plaintiff’s claims against the NYPD must be dismissed because an agency of the City of

New York is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and

proceedings for the recovery of penalties for the violation of any law shall be brought in the

name of the city of New York and not in that of any agency, except where otherwise provided by

law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v.

City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally

prohibited from suing a municipal agency.”).

E.     Beckett, Barton, and Glover

       Plaintiff asserts that DHS Officers Beckett, Barton, and Glover beat her and brought her

to a hospital in 2016 and 2018. She does not assert any other facts regarding these individuals or

incidents. Because it is not clear that amendment of this claim would be futile, the Court grants

Plaintiff leave to name these individuals as defendants and amend her complaint to state more

facts regarding these alleged incidents.

                                      LEAVE TO AMEND

       Plaintiff is granted leave to amend her complaint to detail her claims against Beckett,

Barton, and Glover. In the statement of claim, Plaintiff must provide a short and plain statement

of the relevant facts supporting each claim against each defendant named in the amended

complaint. Plaintiff is also directed to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s amended complaint must:

           give the names and titles of all relevant persons;

           describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

           give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;


                                                  6
           give the location where each relevant event occurred;

           describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

           state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 19-CV-

3621 (CM). An Amended Complaint form is attached to this order. No summons will issue at this

time. If Plaintiff fails to comply within the time allowed, and she cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.

       The Court dismisses all Defendants for failure to state a claim and under the doctrine of

judicial immunity. See 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii).




                                                  7
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 13, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 8
                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
